        Case 3:19-cv-04110-RS Document 33 Filed 12/18/19 Page 1 of 4




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, CA 94105-2907
   Telephone:     (415) 512-4000
 4 Facsimile:     (415) 512-4077

 5 ROSE LEDA EHLER (State Bar No. 296523)
   rose.ehler@mto.com
 6 NEFI D. ACOSTA (State Bar No. 311178)
   nefi.acosta@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 8 Fiftieth Floor
   Los Angeles, California 90071-3426
 9 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
10
   Attorneys for Defendant Square, Inc.
11
                               UNITED STATES DISTRICT COURT
12
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
13

14
     ANTHONY OLIVER,                                   Case No. 3:19-cv-04110-RS
15
                Plaintiff,                             DEFENDANT SQUARE, INC.’S
16                                                     ADMINISTRATIVE MOTION TO
          vs.                                          EXTEND DEADLINE TO ANSWER OR
17                                                     OTHERWISE RESPOND TO
     SQUARE, INC.,                                     PLAINTIFF’S COMPLAINT UNTIL 14
18                                                     DAYS AFTER THE COURT RULES ON
                Defendant.                             DEFENDANT’S MOTION TO REVOKE
19                                                     AND DISMISS PURSUANT TO 28 U.S.C.
                                                       § 1915(g)
20
                                                       [Filed concurrently with Rose Ehler’s
21                                                     Declaration In Support of Motion to Extend
                                                       Deadline]
22
                                                       Judge: Hon. Richard Seeborg
23                                                     Crtrm.: 3, 17th Floor

24

25

26

27

28
                                                                                    Case No. 3:19-cv-04110-RS
                      Defendant Square, Inc.’s Administrative Motion to Extend Deadline
                           to Answer or Otherwise Respond to Plaintiff’s Complaint
         Case 3:19-cv-04110-RS Document 33 Filed 12/18/19 Page 2 of 4




 1                                 STATEMENT OF RELIEF SOUGHT
 2          Pursuant to Civil L.Rs. 6-3 and 7-11, Defendant Square, Inc. (“Square”) seeks an order

 3 extending its deadline to respond to Plaintiff Anthony Oliver’s Complaint, which is currently set

 4 for December 30, 2019, to fourteen (14) days after the Court adjudicates Square’s motion under 28

 5 U.S.C. § 1915(g) to revoke Plaintiff’s in forma pauperis status and dismiss the Complaint without

 6 prejudice, assuming the case is not resolved by that motion.

 7                              STATEMENT OF ISSUE TO BE DECIDED
 8 1.       Whether the Court should extend Square’s deadline to answer or otherwise respond to

 9          Plaintiff’s Complaint until 14 days after the Court rules on Square’s motion under 28

10          U.S.C. § 1915(g).

11
                                                  ARGUMENT
12
            Square’s response to Plaintiff’s Complaint is currently due on December 30, 2019. See
13
     Dkt. 28. However, Plaintiff is currently incarcerated and subject to the Prisoner Litigation Reform
14
     Act (“PLRA”), which may bar Plaintiff from proceeding with this action in forma pauperis and
15
     require dismissal. 28 U.S.C. § 1915(g). Square respectfully requests an extension of fourteen (14)
16
     days to respond to Plaintiff’s Complaint, after the Court addresses Square’s concurrently filed
17
     Motion to Revoke and Dismiss Pursuant to 28 U.S.C. § 1915(g). Square’s request is supported by
18
     the Declaration of Rose Leda Ehler (“Ehler Decl.”), which addresses the matters identified in Civil
19
     L.R. 6-3(a)(1)-(6), as well as the following reasons:
20
            Request for Extension (Civil L.R. 6-3(a)(1)): Square has concurrently filed a Motion to
21
     Revoke and Dismiss Pursuant to 28 U.S.C. § 1915(g) that, if granted, would require dismissal of
22
     this action. Ehler Decl. ¶ 2. Square respectfully requests the Court rule on that motion to avoid
23
     the likely unnecessary cost to Square of further investigation required to respond to Plaintiff’s
24
     Complaint.
25
            Section 1915(g) of the PLRA forbids a prisoner from bringing an in forma pauperis civil
26
     action in federal court “if the prisoner has, on 3 or more prior occasions, while incarcerated . . .,
27
     brought an action or appeal in a court of the United States that was dismissed on the grounds that
28
                                                        -2-                             Case No. 3:19-cv-04110-RS
                           Defendant Square Inc.’s Administrative Motion to Extend Deadline
                               to Answer or Otherwise Respond to Plaintiff’s Complaint
         Case 3:19-cv-04110-RS Document 33 Filed 12/18/19 Page 3 of 4




 1 it is frivolous, malicious, or fails to state a claim upon which relief can be granted, unless the

 2 prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Here,

 3 Plaintiff has filed a pro se civil action against Square in federal court and seeks to proceed in

 4 forma pauperis. As recognized in Oliver v. Kemp, No. 1:19-CV-5014-TCB-JFK (N.D. Ga. Nov.

 5 20, 2019), ECF No. 4, report and recommendation adopted, id. (N.D. Ga. Dec. 11, 2019), ECF

 6 No. 6, “Plaintiff, while incarcerated, has filed at least three civil actions that have been dismissed

 7 as frivolous, malicious, or for failure to state a claim,” and is therefore subject to the § 1915(g)

 8 prohibition. Id. at 2.

 9          Square’s Efforts to Obtain a Stipulation (Civil L.R. 6-3(a)(2)): Plaintiff is currently
10 incarcerated and has not provided the Court with a phone number. He has only a mailing address:

11 #1002060648, Calhoon State Prison, Post Office Box 249, Morgan, Georgia 39866. Dkt 18.

12 Given that (1) Square’s counsel cannot call Plaintiff; (2) Plaintiff has already, without basis,

13 threatened to file Rule 11 motions and state bar complaints against Square’s counsel1; and (3)

14 Plaintiff’s Complaint could be dismissed as a result of Square’s § 1915(g) motion, Square believes

15 any attempt to stipulate to an extension pending resolution of Square’s § 1915(g) motion would be

16 futile. Ehler Decl. ¶ 4.

17          Prejudice if Extension Is Denied (Civil L.R. 6-3 (a)(3)): Square would suffer
18 unnecessary harm if this Court denied this motion because filing a responsive pleading by the

19 current deadline would require Square to expend substantial time, energy, and resources preparing

20 a response to an action that may be statutorily barred. Ehler Decl. ¶ 3. Moreover, adjudicating

21 Oliver’s in forma pauperis status before addressing anything else conserves judicial resources as

22 resolution of this initial threshold issue may discourage meritless filings. Id.

23          Previous Time Modifications (Civil L.R. 6-3(a)(5)): Square’s response to Plaintiff’s
24 Complaint was originally due on December 9, 2019—21 days after Plaintiff’s Complaint was

25 filed. See Fed. R. Civ. P. 12(a)(1)(A)(i). On December 4, 2019, Square filed a motion for an

26 extension of time to file Answer based in part upon Square’s recent retention of counsel and the

27
     1
28     Plaintiff sent a letter dated December 12, 2019, to counsel for Square (attached as Exhibit A to
     the concurrently filed Declaration of Rose Leda Ehler).
                                                      -3-                          Case No. 3:19-cv-04110-RS
                            Defendant Square Inc.’s Administrative Motion to Extend Deadline
                                to Answer or Otherwise Respond to Plaintiff’s Complaint
         Case 3:19-cv-04110-RS Document 33 Filed 12/18/19 Page 4 of 4




 1 need to conduct a more thorough factual investigation. On December 9, 2019, Judge James

 2 Donato, who was previously assigned to this matter, granted the motion and ordered Square’s

 3 deadline to respond to Plaintiff’s Complaint be moved to December 30, 2019. Ehler Decl. ¶ 5.

 4         Effect of Extension on Case Schedule (Civil L.R. 6-3(a)(6)): This extension of the
 5 deadline to answer or otherwise respond will have no impact on the rest of the timeline of the case,

 6 and the request is not made for any improper purpose. Ehler Decl. ¶ 6. Rather, Square requests

 7 the Court extend the deadline to answer or otherwise respond to ensure that this case proceeds as

 8 efficiently as possible without unnecessary expenditure of the time and resources of the Court or

 9 any party.

10                                            CONCLUSION
11         Accordingly, for the reasons set forth above and in the attached Declaration of Rose Ehler,
12 Square respectfully requests the Court enter an order extending Square’s time to respond to

13 Plaintiff’s Complaint to fourteen (14) days after Defendant’s Motion to Revoke and Dismiss

14 Pursuant to 28 U.S.C. § 1915(g) is decided.

15

16 DATED: December 18, 2019                      MUNGER, TOLLES & OLSON LLP

17

18
                                                 By: /s/ Rose Leda Ehler
19                                                    ROSE LEDA EHLER
                                                 Attorneys for Defendant Square, Inc.
20

21

22

23

24

25

26

27

28
                                                      -4-                             Case No. 3:19-cv-04110-RS
                         Defendant Square Inc.’s Administrative Motion to Extend Deadline
                             to Answer or Otherwise Respond to Plaintiff’s Complaint
